Citation Nr: 0939194	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appeal was remanded by the Board 
for additional development in July 2007 and April 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has completed two years of college and he 
last worked full time in November 1988 at a power company in 
land division.   

2.  Resolving all doubt in the Veteran's favor, his service-
connected disability renders him unable to secure or maintain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.341, 
4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Entitlement to TDIU

The Veteran contends he is unable to work as a result of his 
service-connected disability, namely sensorineural hearing 
loss, for which he is rated 60 percent disabled.  He believes 
that his hearing problems severely limit his ability to 
communicate and sustain gainful employment.  

Applicable Law

Total disability evaluations for compensation may be assigned 
where the schedular rating is less than total and when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
without regard to age.  If only one such disability is 
present, it must be rated 60 percent or more; if there are 
two or more such disabilities, one must be rated at least 40 
percent and the combined rating must be 70 percent or more. 
38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19. 

Again, the Veteran is service connected and in receipt of a 
60 percent disability evaluation for bilateral sensorineural 
hearing loss.  Accordingly, he meets the threshold criteria 
for consideration of a total disability evaluation based on 
individual unemployability as outlined above. 38 C.F.R. § 
4.16(a).

The remaining issue is whether the Veteran is able to secure 
or follow a substantially gainful occupation.  In Hatlestad 
v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States 
Court of Appeals of Veterans Claims (Court) held that the 
central inquiry in determining whether a Veteran is entitled 
to TDIU is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  

Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to warrant an award of 
TDIU.  The ultimate question, however, is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, 4 Vet. App. at 363.  

Facts and Analysis

The evidence shows that the Veteran has not worked since 
February 1988 when he was employed by Alabama Power Company 
in the specialty area of "land division."  A February 2003 
VA Form 21-8940 reflects that the Veteran left this job as a 
result of his service-connected hearing loss; that he was 
unable to communicate with clients and supervisors due to 
hearing loss; and that he was no longer able to function as 
an effective employee due to such disability.  

In this case, affording the Veteran the benefit of the doubt, 
the Board finds that the Veteran is unemployable due to his 
service-connected disability.  

The Veteran has been afforded two VA examinations in 
connection with the present claim for TDIU, the first of 
which was conducted in December 2007.  During that 
examination, the Veteran experienced excessive pain due to 
tic douloureux syndrome, which rendered him unable to sit 
still.  As a result, an audiology examination could not be 
completed.  Nevertheless, the examiner stated that hearing 
loss, alone, should not render an individual unemployable.  A 
general TDIU examination was also conducted, and that 
examiner, in the absence of audiological findings, also 
concluded that hearing loss would not render the Veteran 
unemployable; he based his opinion on the fact that the 
Veteran was able to complete the general examination with his 
hearing aids.  

Due to the lack of audiology findings at the December 2007 
examination, the Board again remanded the Veteran's claim in 
April 2008 in order to obtain a new VA examination and 
medical opinion.  During the second examination, conducted in 
July 2009, the Veteran reported that he was entirely unable 
to hear from his left ear and that he has not been able to do 
so in some time.  He further stated that he had difficulty 
understanding in the presence of competing noise and that he 
prefers to read lips over telephonic communication.  
Audiological test results indicated moderately severe to 
severe sensorineural hearing loss in the right ear and severe 
to profound hearing loss in the left ear.  The examiner 
opined that "hearing loss alone should not render an 
individual unemployable."  Nevertheless, he explained that 
with the degree of severity of the Veteran's hearing loss, 
communication would be difficult, even with state-of-the-art 
hearing aids and assistive technology.  He concluded by 
noting that based on the current level of hearing loss alone, 
employment may be possible with state-of-the-art hearing 
aids, assistive technology, and/or vocational rehabilitation.  

In weighing the above medical evidence, the Board initially 
finds that the December 2007 medical opinion lacks any 
probative value as to the question of unemployability since 
it was rendered without audiological findings.  Indeed, in 
the absence of clinical findings showing the Veteran's 
current level of hearing loss, a competent opinion regarding 
unemployability due to hearing loss cannot be expressed.  

Moreover, the examiner stated that hearing loss should not 
render an individual unemployable.  The examiner's statement 
may fairly be interpreted as a gross generalization, and not 
an opinion which speaks directly to this Veteran's ability to 
sustain gainful employment due to his service connected 
disability.  In light of the foregoing, the Board affords 
very little probative value to the December 2007 opinion.   

With respect to the most recent VA examination in July 2009, 
clinical findings revealed that the Veteran's hearing loss 
ranged from moderately severe (right) to profound (left).  
While the examiner did not specifically opine that this 
rendered the Veteran individually unemployable, the examiner 
did state that communication would be difficult, even with 
state-of-the-art hearing aids.  

Here, it is again noted that the Veteran's previous 
employment required him to regularly communicate with clients 
and supervisors; he indicated that he left that job because 
his hearing loss interfered with these functions of his 
employment.  The VA examiner's assessment suggests that such 
communication, while not impossible, would be very difficult 
given the severity of his service-connected hearing loss.  
The Board finds this to be a significant factor in 
considering whether a total disability evaluation is 
warranted.  Furthermore, even if the Veteran did have 
"state-of-the art" hearing aids, which may make employment 
possible, it is noted that the Veteran has been advised to 
wear his current hearing aids in a "limited fashion."  See 
Doctor's Statement, September 2001.  Obviously, such 
restrictions would not be conducive to necessary workplace 
communication.  

In this regard, in weighing the probative value of this 
opinion, the Board notes that examiner stated that the 
Veteran "may" be employable. (Emphasis added).  This does 
not provide a conclusive opinion either way; therefore, the 
examiner's report in this regard is speculative at best.  

Finally, in stating his opinion, the examiner generally 
stated that hearing loss should not render and individual 
unemployable.  Again, such a statement is not specific to the 
Veteran or to his disability picture.  Moreover, it does not 
appear that the examiner gave any consideration to the 
Veteran's education, special training, or previous work 
experience when stating his general opinion.  For this 
reason, and all of those stated above, the Board affords 
little probative value to the opinion provided by the July 
2009 examiner.  

In addition to the medical evidence of record, discussed 
above, the Board has taken into consideration the Veteran's 
numerous written statements regarding his hearing loss and 
employability.  For example, in his July 2004 substantive 
appeal, the Veteran stated that he was "experiencing major 
problems at work in communicating with others" due to his 
hearing loss.  He also reported that he was no longer able to 
work effectively because of his hearing disability.  These 
statements are consistent with the information provided in 
his February 2003 claim for TDIU and other statements of 
record; the Board finds them to be credible.  

Lastly, the Board acknowledges that the Veteran's symptoms 
(i.e., severe/profound hearing loss) are consistent with 
those that would preclude gainful employment for someone with 
his education and work experience.  The Veteran's entire work 
history involves performing tasks in which it is necessary to 
regularly communicate with clients and supervisors.  As 
noted, the Veteran last worked in 1988 for a power company, 
but had to quit due to problems with communication and 
hearing. 

Considering the current severity of the Veteran's service-
connected disability, considering that the Veteran has not 
been able to obtain gainful employment for many years, and 
resolving all doubt in the Veteran's favor, the Board finds 
that entitlement to individual unemployability is warranted.


ORDER

The appeal for TDIU is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


